DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of claims 1–12, without traverse, in the reply filed December 7, 2020 is respectfully acknowledged.
Status of the Claims1
Applicant has added new claim 15. In total, claims 1–12 and 15 are pending and are the subject of this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–12 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the cover and membrane being [] configured to permit rolling up of the membrane and cover”. This limitation can be interpreted multiple ways. For instance, in one interpretation, the membrane is configured to permit rolling up of the membrane and the cover is configured to permit rolling up of the cover. In another interpretation, the membrane is configured to permit rolling up of the cover and the cover is configured to permit rolling up of the membrane. Another interpretation is that both the membrane and cover are configured to permit rolling up of each of the membrane and cover. Given the multiple ways of interpreting the instant limitation, claim 1 is indefinite: e.g., because it is unclear i.e., dependent claims 2–12 and 15) are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        








    
        
            
        
            
    

    
        1 Claims filed December 7, 2020.